Title: To George Washington from Brigadier General Samuel Holden Parsons, 6 March 1777
From: Parsons, Samuel Holden
To: Washington, George



Sir
Lyme [Conn.] 6th March 1777

Since my last of the 23d Ulo I recd your Excellency’s Letters of the 8th 10th & 18th of Feby; before I recd those Letters I had establishd

Hospitals in several Parts of this State for innoculating the Recruits; most of those who had not the Small Pox before are now in the Hospitals: some will come out in about ten Days.
I shall pay a particular Attention to your Excellency’s Orders to send on the Levies to the Army as they are armd & clothd, I hope to be able to furnish four or five Hundred in about Three Weeks; I find it exceeding difficult to arm the Soldiers: I have sent to the eastern States for our Proportion of the Prize Arms, if any are remaining there, with what Success I have not yet heard.
Innoculating the Troops renders it impossible for me to make a Descent on Long Island with continental Soldiers, I have heard Nothing from Colonel Levingston, but have sent an Express to Fish Kill to know what Number of Troops he will imploy in that Service, & have applied to the Governor & Council of Safety to furnish some more. they incourage me to Supply about Three Hundred some time next Week; this Number with Col. Levingston’s I hope will be Sufficient to effect the End your Excellency proposes, unless the Enemy’s Force there should be considerably increasd before that Time.
I have not receivd the Account of Arms from Mr Cheever which he was orderd to transmit; when it comes to hand I shall endeavor to bring the Colonels to account for those recd in their Regiments.
I have not yet been able to procure Returns of the Numbers of Men inlisted with any considerable Exactness, but expect soon to Make Returns with some Degree of Certainty—I have sent to Rhode Island to inform myself of the Number of Levies in that State, but have no Return—The Several Regiments in this State by the best Information I have been Able to procure will not greatly vary from the following Numbers

          
            C. Webbs’s
            80
          
          
            Huntington’s
            250
          
          
            Wyllys’s
            250
          
          
            Bradly’s
            220
          
          
            Douglass’s
            200
          
          
            Chandler’s
            80
          
          
            Durkee’s
            140
          
          
            Swift’s
            80
          
          
            S. Webb’s
            80
          
          
            
            1380
          
        
four of the Regiments by a Variety of Accidents have but lately began to recruit; Col. Saml Webb has had the Bounty of this State extended to his Regt but lately, I think he will soon fill that Regiment.
I am of Opinion I have not estimated the Number too largely in any Regiment but hope soon to have certain Returns.

Nothing on my Part shall be wanting to promote recruiting & forwarding the Troops or any other Service which shall be assignd me. I am with the greatest Respect your Excellency’s most Obedt hbl. Sert

Saml H. Parsons

